PER CURIAM.
Upon consideration of the record and briefs of counsel we are convinced that the trial court did not err in entering judgment pursuant to a jury verdict which appellants contend included inconsistent findings. We find no merit in this contention. The record demonstrates that the answers provided by the jury on the special interrogatory verdict are all that are necessary to properly determine liability and damages as between the parties. No reversible error having been demonstrated, the judgment appealed is affirmed.
Affirmed.